NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Counselor Chen on 3/14/2022.
The application has been amended as follows: 
1. (Currently amended) A knife sharpener comprising a suction cup, a main base, a sharpening set, a first cover, a control handle, and an upper cover; 
	wherein the suction cup is adapted to create vacuum so as to enable the knife sharpener to be attached on a working surface, and a lever extends from a top surface of the suction cup; 
	wherein the main base has different heights of a first portion and a second portion thereon to form a stepped shape, and the height of the second portion is higher than the height of the first portion, and the first portion comprises a first through hole thereon; when an upper end of the suction cup is coupled on a lower end of the main base, the lever is adapted to penetrate through and stick out of the first through hole of the main base; a first hole is formed on a top surface of the second portion, and a curved receiving space is formed at a front end of the second portion which is located away from the first portion, and a concave surface of the curved receiving space 
	wherein the sharpening set comprises two pieces of sharpening stones which are coupled together to form a sharpening space therebetween; 
	wherein the first cover having transparency is a board body which is shaped according to the curved receiving space, and an upper locating piece and a lower locating piece respectively and vertically protrude from an upper edge and a lower edge of the first cover; when the first cover is received in -2-Application No. 16/436,889 the curved receiving space, the lower locating piece is adapted to insert into the locating groove, and the upper cover is 
	wherein the control handle, which is a ring body, has a second through hole axially penetrating through a central portion thereof, and a connecting portion vertically protrudes from a middle portion of a lower end of the control handle, and an abutting block is horizontally extended from the connecting portion to protrude from a rear end of the control handle; through the connecting portion, the control handle is pivotally connected to the lever which upwardly protrudes out from the first through hole, and the upper cover is adapted to penetrate through the 
	wherein the upper cover comprises a third through hole penetrating through a top surface thereof, and a vertical supporting block having a triangular notch on top is formed on the top surface of the upper cover and located directly behind the third through hole; a front end of the supporting block is coupled with the two sharpening stones so as to form a stepped shape; the sharpening set is positioned into the first hole of the main base, and the upper cover is secured with the second portion of the main base so as to secure a position of the sharpening set on the main base; an upper portion of the sharpening set is adapted to upwardly stick out from the third through hole, and two rear portions of the two sharpening stones are adapted to be abutted against the -3-Application No. 16/436,889 supporting block

2. (Original) The knife sharpener of claim 1, wherein a spring is coupled between the suction cup and the main base.  

3. (Currently amended) The knife sharpener of claim 1, wherein the first hole, the third through hole, and the supporting block are tilted to enable the sharpening set to be rearward tilted at 5-10 degree of inclination angle relative to [[the]]a vertical line after installed on the main base.  

4. (Original) The knife sharpener of claim 1, wherein the indicating member is a nameplate which is adapted to represent a corporation or personal image.  



6. (Original) The knife sharpener of claim 1, wherein the upper locating piece of the first cover comprises a plurality of pieces separated from each other.  

7. (Cancelled)  

8. (Original) The knife sharpener of claim 1, wherein an outer surface of the first cover is formed in diamond-shaped pattern.  

9. (Original) The knife sharpener of claim 1, wherein an outer surface of the first cover is flat.
Allowable Subject Matter
Claims 1-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 8-9 are allowed for the reasons indicated in the office action dated 11/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723